Citation Nr: 0028268	
Decision Date: 10/26/00    Archive Date: 11/01/00

DOCKET NO.  99-15 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to VA benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and A.C.



ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a March 1999 decision of the 
Department of Veterans Affairs (VA) Manila, Philippines, 
Regional Office (RO).

The Board notes that in March 1955 correspondence, the RO 
advised the appellant that her claim for VA death benefits 
was denied because the Department of the Army reported that 
her spouse had no recognized service in the Armed Forces of 
the United States.  However, there was no formal rating 
action denying the claim, and the appellant was not advised 
of her appellate rights.  The RO subsequently determined that 
its March 1955 "decision" became final, and found that the 
appellant failed to submit new and material evidence to 
reopen her claim for VA death benefits in November 1972.

In September 1998 correspondence, the appellant again sought 
VA death benefits.  The RO declined to reopen the claim in 
March 1999, on the basis that new and material evidence had 
not been submitted.  The appellant filed a notice of 
disagreement (NOD) with this decision the following month, 
and submitted a substantive appeal (Form 9) in July 1999, 
perfecting her appeal.  Because the appellant was not advised 
of her appellate rights in March 1955, the decision never 
became final.  The Board finds that the issue was 
appropriately addressed by the RO on a de novo basis in May 
1999, and the RO's previous consideration of the issue on a 
new and material basis was harmless error.


FINDINGS OF FACT

The United States Department of the Army has certified that 
the appellant's late husband had no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.


CONCLUSION OF LAW

The requirements of basic eligibility for VA benefits based 
on qualifying service by the appellant's late husband have 
not been met.  38 U.S.C.A. §§ 101(2), 107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.1(d), 3.8, 3.9(a), 3.203 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Historically, the father of the appellant's late husband 
filed a claim of entitlement to death compensation benefits 
on behalf of his son's two minor children, Z.S. and F.S., in 
February 1948.

Later that month, the United States Department of the Army 
certified that the appellant's late husband had active 
service in the Philippine Army from December 1941 until his 
death in February 1942.

A joint affidavit from the appellant and L.G., dated in 
September 1947, was submitted in support of the children's 
death compensation claim in March 1948.  Therein, the 
appellant and L.G. reported that they were not married, but 
had two children and had been living together as husband and 
wife since 1942.

Consequently, in July 1948, the VA Solicitor found that the 
appellant was estopped from denying that she was married to 
L.G.

In October 1948, the RO determined that Z.S. and F.S. were 
entitled to National Service Life Insurance benefits.

In January 1951, the RO received certification from the 
United States Department of the Army that the appellant's 
spouse had no recognized guerrilla service, nor was he a 
member of the Commonwealth Army in the service of the Armed 
Forces of the United States.

Consequently, the RO discontinued National Service Life 
Insurance payments to Z.S. and F.S. in March 1951.

The appellant filed a claim of entitlement to VA death 
compensation benefits in March 1955, and submitted a 
certificate of marriage in support of her claim.  The RO 
denied the appellant's claim later that month, on the basis 
that the Department of the Army reported that her spouse had 
no recognized guerrilla service, nor any service in the armed 
forces of the United States.

In June 1958, the appellant submitted two joint affidavits, 
and correspondence from the Office of the Treasurer 
certifying her late husband's birth, and her marriage to him.  
A joint affidavit from M.J. and E.R., dated in April 1957, 
indicates that they were former soldiers in the Philippines 
Army, and personally knew the appellant's late spouse.  They 
reported that he was called to active duty in December 1941, 
and was a member of the E Company, 2nd Battalion, 3rd 
Infantry, 1st Division of the Philippine Army (PA) serving 
with the United States Army Forces of the Far East (USAFFE).  
An October 1957 joint affidavit from S.A., a Justice of the 
Peace, and A.E., the Municipal Treasurer, confirms that the 
appellant and her late husband were married prior to World 
War II.

During a January 1999 personal hearing, the appellant 
requested that the RO "restore [her] previously terminated 
VA benefit[s]."  Transcript (T.) at 1-2.  A.C. testified 
that he was the brother-in-law of the appellant's late 
spouse.  T. at 3.  He explained that while he did not serve 
with his brother-in-law during World War II, he used to visit 
him at Camp Bangad.  T. at 3-5.  He indicated that he was 
told the appellant's late husband was killed during combat.  
T. at 3-6.

In July 1999, the RO again requested that the service 
department determine the service status of the appellant's 
late husband.  The RO pointed out that the service department 
initially certified that he had active service in the 
Philippine Army from December 1941 until his death in 
February 1942, but subsequently certified that he had no 
recognized service in the Armed Forces of the United States.  
In November 1999, the United States Army Reserve Personnel 
Center responded that no change was warranted in the prior 
negative certification.

Consequently, the RO continued the denial of the appellant's 
claim in January 2000.

Analysis

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence of 
service and character of discharge.  Aguilar v. Derwinski, 2 
Vet. App. 21 (1991); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  For the purpose of establishing entitlement to VA 
benefits, the VA may accept evidence of service submitted by 
a claimant, such as a DD Form 214, a Certificate of Release 
or Discharge from Active Duty, or an original Certificate of 
Discharge, without verification from the appropriate service 
department under the following conditions: (1) The evidence 
is a document issued by the service department; (2) The 
document contains needed information as to length, time, and 
character of service; and, (3) in the opinion of the VA the 
document is genuine and the information contained in it is 
accurate.  38 C.F.R. § 3.203(a).

When a claimant does not submit evidence of service, or the 
evidence submitted does not meet the requirements of 38 
C.F.R. § 3.203(a), the VA shall request verification from the 
service department.  38 C.F.R. § 3.203(c).  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the "VA is prohibited from finding, on any basis other than 
a service department document, which the VA believes to be 
authentic and accurate, or service department verification, 
that a particular individual served in the U.S. Armed 
Forces."  Id.; see also Dacoron v. Brown, 4 Vet. App. 115, 
120 (1993).

The appellant maintains that she is entitled to VA benefits 
based on her late husband's alleged qualifying military 
service in the United States Armed Forces during World War 
II.  While she has submitted evidence in support of her 
claim, this documentation fails to meet the requirements of 
38 C.F.R. § 3.203(a).  In this regard, the Board notes that 
none of her submissions consisted of a document from a United 
States service department.

In January 1951, the United States Department of the Army 
certified that the appellant's spouse had no recognized 
guerrilla service, nor was he a member of the Commonwealth 
Army in the service of the Armed Forces of the United States.   
Based upon the claimant's new application, the RO sought 
recertification from the service department in 1999.  In that 
request the RO properly advised the service department of the 
prior affirmative certification of recognized service, a 
potential difference in the spelling of the name used by the 
claimant's husband during the alleged service and of other 
potentially different facts surrounding the alleged 
circumstances of service.  Thus, the service department had 
before it all of the facts and circumstances that might have 
warranted a change in the negative certification in 1951.  
Nonetheless, in November 1999 the service department found 
that no change was warranted in the negative certification.

The Board concludes that inasmuch as the United States 
service department's verification is binding on the VA, the 
appellant's late husband was neither a "veteran," nor did 
he have the type of qualifying service enumerated in 38 
C.F.R. § 3.8.  Therefore, the appellant's claim for 
entitlement to VA benefits must be denied, due to the absence 
of legal merit or lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The appellant's 
proper remedy regarding service verification is an 
application to the Board of Correction of Military Records.  
Cahall v. Brown, 7 Vet. App. 232 (1994).


ORDER

The appellant's claim of eligibility for VA benefits is 
denied.



		
	Richard B. Frank
	Veterans Law Judge
	Board of Veterans' Appeals



 

